Citation Nr: 0618928	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  04-11 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has ben submitted to reopen 
the claim for entitlement to service connection for vertigo.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from February 1956 to 
May 1961.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Wichita, Kansas Regional 
Office (RO), which declined the veteran application seeking 
to reopen a previously denied claim for service connection 
for vertigo.

In March 2006, the veteran and his spouse appeared at the RO 
and offered testimony in support of his claim before the 
undersigned.  A transcript of that testimony has been 
associated with the veteran's claims file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  Under the VCAA, when VA receives a complete or 
substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The provisions of the 
VCAA apply to claims to reopen.  See Quartuccio, 16 Vet. App. 
at 186.  

In a decision issued on March 31, 2006, Kent v. Nicholson, 
No. 04-181, the Court noted that VA's obligation under the 
VCAA to provide a claimant with notice of what constitutes 
new and material evidence to reopen a service connection 
claim may be affected by the evidence that was of record at 
the time that the prior claim was finally denied.  The 
applicable new-and-material-evidence regulation defines 
"new" to mean evidence "not previously submitted to agency 
decisionmakers . . . [that] is neither cumulative nor 
redundant."  "Material evidence" means existing evidence 
that "relates to an unestablished fact necessary to 
substantiate the claim." 38 C.F.R. § 3.156(a) (2005).  

Generally, a claim for service connection is denied because 
there is either no evidence on one or more of the three 
elements needed to establish service connection or 
insufficient evidence on one or more of these elements.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996).  Therefore, when a 
claimant seeks to reopen a previously denied claim, material 
evidence would be (1) evidence on an element where the 
claimant initially failed to submit any competent evidence; 
(2) evidence on an element where the previously submitted 
evidence was found to be insufficient; (3) evidence on an 
element where the appellant did not have to submit evidence 
until a decision of the Secretary determined that an 
evidentiary presumption had been rebutted; or some 
combination or variation of the above three situations.  The 
Court held in Kent that, in the context of a claim to reopen 
a previously denied claim for service connection, the VCAA 
requires VA to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  The Court 
further held that the failure to provide notice of what 
constitutes material evidence in this context would generally 
be the type of error that has the natural effect of producing 
prejudice because it would constitute a failure to provide a 
claimant notice of a key element of what it takes to 
substantiate a claim to reopen.  

The VCAA letter furnished the veteran in June 2002 in 
connection with his current claim did not meet the more 
stringent requirements more recently set forth by the Court 
in Kent.  Accordingly, the Board's consideration of the issue 
in appellate status at this time would constitute prejudicial 
error.  Therefore, the case must be remanded so that the RO 
may provide the veteran with notice that complies with the 
criteria elaborated by the Court in Kent.  

Accordingly, the case is REMANDED for the following action:

1. The RO should ensure that all 
notification and development procedures 
set forth in the VCAA are fully complied 
with and satisfied.  This includes 
written notice of the evidence, if any, 
the veteran is expected to provide in 
support of his claim and the evidence, if 
any, the RO will obtain for him.  The 
notification should include notice of the 
specific evidence necessary to constitute 
new and material evidence to reopen the 
veteran's claim for service connection 
for vertigo pursuant to Kent v. 
Nicholson.  The RO should also advise him 
that he should submit any relevant 
evidence in his possession concerning his 
claim.  

2.  Then the RO should readjudicate the 
issue on appeal in light of all pertinent 
evidence and legal authority  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995). 

By this REMAND, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to provide the veteran 
with due process.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


